CARPENTER, J.
The above cases were tried together before this Court in May, 1929. In the case of Zevart Nahabedian the jury returned a verdict for the plaintiff for $-7,500, and in the case of Sarkis Nahabedian the jury returned a verdict for the plaintiff for $2,000. Sarkis is the father of Zevart, who was a child four years of age. Zevart sues to recover for injuries sustained by reason of being struck by an electric car, and Sarkis sues to recover for the expenses caused by said injuries. In due time the defendant in each case filed a motion for a new trial which was argued before this Court on June 8, 1929. Said motions alleged the usual grounds.
It appeared from the evidence that an electric car was proceeding along Cranston Street on the 19th of June, 1928, about 5:15 o’clock P. M. The chief witness for the plaintiff was a man by the name of Elzear Dumas, who said he was going downtown at the time in question and that there was very little traffic; that there were two little girls in front of him and both started to cross the street; that they stepped off the sidewalk, and one, the larger of the two, stepped back; that the smaller one kept on and crossed the street in a diagonal direction; that at the time she started to cross an electric oar was approaching; that he could see the electric car plainly and that there was no reason why the motorman could not see the child as she started to cross the street; that she passed in front of the electric car, and at the time she did so an automobile was coming in the same direction as the electric car, and that She stepped back to avoid the automobile and the electric car struck her. Mr. Dumas also testified that the motorman made no attempt to stop or even slow down. As a result of being struck by the electric car, the child lost one leg. There was no dispute but that the street at the point of the accident was straight for some l-ittle distance.
The motorman testified that he did not see the child until she was right in front of the car, that he then stopped the car almost immediately, but not soon enough to avoid striking her.
The cases were submitted to the jury on all their aspects, and the Court feels that the jury were justified in returning the verdicts that they did.
Motions for new trials denied.